FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which papers have been placed of record in the file.

Drawings
The drawings filed 2 SEP 2022 are approved.




Specification
The revised Abstract of the Disclosure is approved.
The title is acceptable.

Claim Rejections - 35 USC § 103
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 8, 9, 10, 11, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DATEMA et al. (US 2020/0230842 A1) in view of HAMILA (US 2020/0041556 A1).
DATEMA et al. is relied upon as set forth in section (19) of the previous office action mailed 6 APR 2022.  DATEMA et al. also discloses the gyroscope and accelerometer sensors at ¶ [0055], the ability to removably fasten or couple the sensors to an external or outside wall (at 102 or 192) of the agitating drum 102 of the mixer truck is taught at [0051] and [0055], with the particular fastener or coupling to the wall not being specified, in this instance via magnets.
DATEMA et al. thus does not disclose wherein the fastener or coupling to the wall is in the form of magnets.  HAMILA discloses a monitoring device 402 for a vehicle 100; the monitoring device including a housing 403 with a fastening device for removably attaching the unit to a desired location on the vehicle.  The fastening device may be a magnet disposed on the bottom surface of the housing 403 ¶ [0088].  
It would have been obvious to one skilled in the art before the effective filing date of the invention have provided the sensor arrangement of DATEMA et al. with a magnet on the sensor housing as taught by HAMILA to facilitate the sensor monitoring device to be magnetically attached and thereby removably attached to the vehicle ¶ [0088], with the removably attached aspect being disclosed by DATEMA as outlined above.
While HAMILA discloses a sole magnet, to have substituted the fastener in DATEMA et al. with a plurality of magnets on the housing would have obvious to one skilled in the art:  In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+).  Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
In this instance, to provide more than one magnet for the fastener in the monitoring device of DATEMA et al. would not produce a new and unexpected result, rendering such duplication of a single magnet to multiple magnets well within the realm of obviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over DATEMA et al. in view of HAMILA as applied to claim 1 above and further in view of JORDAN et al. (US 2015/0142362 A1).
DATEMA et al. discloses two accelerometers or gyroscopes [0055] but not three as recited.  JORDAN et al. discloses a concrete mixer truck 1 that employs a wireless monitoring device 20 that includes self-contained power supplies, such as batteries or battery packs, for powering the operation of the microprocessor 26, a gyroscope 22, and an accelerometer 24.  
It would have been obvious to one skilled in the art before the effective filing date of the invention have provided the monitoring device of DATEMA et al. with one or more gyroscopes in combination with accelerometers as taught by JORDAN et al. for the purposes of providing a concrete monitoring system wherein a gyroscope is employed for determining rotational speed of a concrete mixing drum, and wherein an accelerometer is used for the purpose of calibrating and maintaining the accuracy of the gyroscope and to enable the processing unit to respond to the signals generated by the gyroscope to adjust or to correct an unbalanced condition of the mixer drum on the truck by altering energy being fed to the motor which drives rotation of the drum or vessel [0014] - [0015].
In this instance, to provide any desired quantity of accelerometers and gyroscopes (such as three) in the monitoring device of DATEMA et al. would not produce a new and unexpected result, rendering such duplication of parts well within the realm of obviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over DATEMA et al. in view of HAMILA as applied to claim 7 above and further in view in view of BONILLA BENEGAS (US 2009/0171595 A1).
DATEMA et al. does not disclose the GSM type of communication unit.  BONILLA BENEGAS discloses a device for monitoring the delivery of the loading of a mixer truck (seen in Figures 1-2) including an agitating vessel, the monitoring device comprising: a housing 2; at least one gyroscope and/or at least one accelerometer mounted in the housing and supplying data ¶ [0020], [0025], [0030], [0031], [0034] - [0036], [0041], [0042], [0089] - [0092], [0100], claim 2; and means for fastening the housing on the mixer truck, wherein said fastening means is configured to removably fasten the housing on the agitating vessel of the mixer truck [0021];
wherein the housing also comprises an activation means 6 and/or 10 configured to be able to indicate and detect when the housing is fastened to an agitating vessel of a mixer truck;
wherein the housing also comprises communication means 8 for receiving as inputs the data supplied by the gyroscope(s) and/or the accelerometer(s):  [0019] - [0021], [0050], [0056], [0066], [0069], [0071], [0076], [0077], [0093], claims 1, 10-15 and 18-19;
wherein the housing also comprises a geolocation means and/or a temperature sensor and/or an electrical power supply [0019], [0020], [0094], [0095], 0068], [0134];
wherein the fastening means is configured to adapt to the curvature of the surface of the agitating vessel, regardless of the orientation of the housing on the agitating vessel [0021];
further comprising a means 6 for processing the data supplied by the gyroscope(s) and/or the accelerometer(s), and configured to identify one or more steps of delivering the loading of the mixer truck from data supplied by the gyroscope(s) and/or the accelerometer(s); 
wherein the one or more steps of delivering the loading of the mixer truck comprises one or more of loading, arrival on site, and unloading of the concrete by the mixer truck [0004], [0013], [0024], [0026] - [0029], [0060];
wherein the data supplied by the gyroscope(s) and/or the accelerometer(s) comprise the direction of rotation of the agitating vessel and/or the movement or the stopping of the mixer truck [0023]+;
wherein the communication means 8 comprises wireless communication means [0019] - [0021], [0050], [0056], [0066], [0068], [0069], [0071], [0076], [0077], [0083], [0093], claims 1, 10-15 and 18-19;
wherein the wireless communication means comprises a GSM communication unit [0068], [0081], [0083];
wherein the fastening means is mounted movably on the housing [0021];
wherein the fastening means is mounted sliding in a direction perpendicular to the surface of the agitating vessel [0021] and Figure 2.
It would have been obvious to one skilled in the art before the effective filing date of the invention have provided the monitoring device of DATEMA et al. with a GSM communication unit to enable the transmitting of data back to a manufacturer related to the concrete delivery [0079] - [0084].

Allowable Subject Matter
Claim 6 again would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims since the prior art lacks the recited activation unit recited in claim 6.

Response to Amendment
Applicant's arguments filed 2 SEP 2022 have been fully considered but they are not persuasive.  
Applicant’s myopic vision of DATEMA is noted.  The claims merely require that the monitoring/sensor device includes a fastener allowing the device to be removably fastened over a wall of the drum.  DATEMA discloses that the sensor arrangement can be disposed outside/externally of the drum or removably coupled to an exterior section of the hatch portion that forms a wall portion of the drum - see ¶ [0051] and [0055].  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”).  Thus, the four corners of DATEMA disclose the recited monitoring device with the exception of the magnet fastening mechanism, taught by HAMILA.
The arguments related to the stresses applied on the wall in DATEMA are  considered to be speculative attorney's argument unsupported by objective technical evidence on the issue. Arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Pearson, 494 F.2d 1399, 1405, 181 USPQ 641, 646 (CCPA 1974).   
Applicant further states modifying DATEMA with HAMILA “would render Bonilla unsatisfactory for its intended purpose”.  It is unclear how this result could be achieved.
The arguments related to “the device of Datema device is configured to remain on the mixer drum 102 of the truck, not to be installed and then removed before and after each delivery of concrete, and, thus, Bonilla cannot logically or technically disclose, teach, or suggest “an activation unit configured to indicate when the housing is fastened over the wall of the agitating vessel of the mixer truck” as required by Feature A of amended claim 1.”  It is unclear how Applicant makes the leap from the teachings of DATEMA to subject matter presumably not disclosed, taught, or suggested by Bonilla.  Nevertheless, the sensor device of DATEMA is capable of being installed and then removed (removably coupled) on the mixer drum of the truck as established by [0051] and [0055] of DATEMA.  

The physical action of installing and removing the device from the drum is but an intended use of the sensor device that does not alter the structure of the device itself.  Such an intended use has not been afforded any patentable weight because it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647; In re Sebald, 122 USPQ 527; In re Lemin et al., 140 USPQ 273; In re Sinex, 135 USPQ 302; In re Pearson, 181 USPQ 641.  It is well settled that the intended use of an apparatus is not germane to its patentability.  In re Self, 671 F.2d 1344, 213 USPQ 1 (CCPA 1982); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967).
HAMILA is relied upon for the teaching of the manner of attaching a sensor housing to the exterior surface of a vehicle, in this instance via a magnet.  The use of the sensor housing with or without a towing vehicle, when the trailer moves or is stationary, the implementation of a testing phase, whether it is raining or snowing, etc. is an intended use of the sensor device that does not alter the structure of the device itself.  HAMILA is not relied upon for its testing abilities or sensor details but is merely relied upon for the manner of attaching a sensor housing to the exterior surface of a vehicle (via a magnet) to test or sense specified conditions of the vehicle and thus is readily applicable to the sensor arrangement of DATEMA.  Accordingly, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Under 35 U.S.C. § 103, the factual inquiry into obviousness requires a determination of: (1) the scope and content of the prior art; (2) the differences between the claimed subject matter and the prior art; (3) the level of ordinary skill in the art; and (4) any secondary considerations. Graham v. John Deere Co., 383 U.S. 1, 17-18 (1966). "[A]nalysis [of whether the subject matter of a claim is obvious] need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int 'l Co. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007). The analysis supporting obviousness, however, should be made explicit. KSR, 127 S. Ct. at 1741. The Examiner bears the initial burden, on review of prior art or on any other ground, of presenting a prima facie case of unpatentability. In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992).
As recently explained in KSR Int’l. Co, v. Teleflex, Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007), “the problem motivating the patentee may be only one of many addressed by the patent’s subject matter.  The question is not whether the combination was obvious to the patentee but whether the combination was obvious to a person with ordinary skill in the art.  Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed.”   The Supreme Court further elaborates that “[c]ommon sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  See also, In re Beattie, 974 F.2d 1309, 1312, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992) ("As long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor."). 
Accordingly, in light of the Court’s guidance, the common-sense reason for combining HAMILA with DATEMA is to enable the removable attachment of the sensor arrangement in DATEMA to the mixer drum (such removable fastening or coupling expressly suggested by DATEMA) via a magnet fastening configuration taught by HAMILA, which permits secure attachment of the sensor arrangement to a surface of a vehicle yet readily permits quick detachment of the sensor arrangement from said surface.  Thus, for one of ordinary skill in the art to fit the teachings of HAMILA and DATEMA is certainly sanctioned by the Court’s interpretation of 35 U.S.C. 103.
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.  In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.") - emphasis added.  See MPEP 2144.
Accordingly, for these reasons, the rejections under 35 USC 103 are believed proper and made FINAL:
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
Per Rule 1.116(b)(3):  “An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.”  Thus, an amendment after final lacking such showing will be denied entry.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.  ANY RESPONSE FILED AFTER THE MAILING DATE OF THIS FINAL REJECTION WILL BE SUBJECT TO THE PROVISIONS OF MPEP 714.12 AND 714.13 - NO EXCEPTIONS.
The examiner of record follows the interview after-final policy set forth in MPEP 713.09:  
Normally, one interview after final rejection is permitted. However, prior to the interview, the intended purpose and content of the interview [agenda] should be presented briefly, preferably in writing.  Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration.  Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.  (emphasis added)
	The agenda will be made of record per PTO policy.

Moreover, any response after-final should be filed under the no-fee required AFCP 2.0 program, if meeting the program requirements, to ensure the likelihood of adequate consideration at this late stage of the prosecution.  SEE:  https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES COOLEY in Art Unit 1774 whose telephone number is (571)272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/CHARLES COOLEY/           Examiner, Art Unit 1774                                                                                                                                                                                             
								





29 September 2022